Citation Nr: 1620737	
Decision Date: 05/23/16    Archive Date: 06/02/16

DOCKET NO.  10-31 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder.

2.  Entitlement to service connection for schizophrenia with paranoia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

J. Cheng, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1975 to June 1976.  These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision of the Cheyenne, Wyoming RO.  In April 2011, a Travel Board hearing was held before the undersigned judge; a transcript of the hearing is included in the claims file.  

In December 2012, the Board remanded the Veteran's current claim on appeal for further development.  The Board is satisfied that the directed development action has been performed, and is prepared to proceed with its de novo consideration of the issues on appeal.


FINDINGS OF FACT

1.  The Veteran's acquired psychiatric disability, to include bipolar disorder and major depressive disorder, is not etiologically related to his active service.

2.  The weight of the competent and credible evidence of record is against a finding that to the extent that the Veteran has schizophrenia with paranoia, that it either began during or was otherwise caused by the Veteran's military service or that it was not the result of drug and alcohol abuse.


CONCLUSIONS OF LAW

1.  The criteria to establish service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder, are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).

2.  The criteria to establish service connection for schizophrenia with paranoia are not met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided, and neither the Veteran, nor his representative, has either alleged or demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of his claims at this time is warranted.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  

The Veteran was also provided with a VA examination (the report of which has been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiner had a full and accurate knowledge of the Veteran's disability and contention, and grounded his opinion in the medical literature and evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examination conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 

As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Service Connection

The Veteran contends that his schizophrenia with paranoia and his acquired psychiatric disability, to include bipolar disorder and major depressive disorder, are related to his active service.   

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, service connection requires (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

A review of the Veteran's service treatment records (STRs) indicate that in April 1976 he was referred for evaluation when he complained that several people were out to get him and he appeared very agitated.  The impression based on a mental status examination was paranoid personality, and the recommendation was rapid administrative separation.  June 1976 service personnel records (SPRs) indicate that the Veteran was not recommended for re-enlistment, as he was being discharged by reason of unsuitability personality disorders.

Post-service treatment records fail to show any treatment for psychiatric-related issues for a number of years after service.  The earliest available treatment records in 1987 show generally the Veteran had issues with alcohol and substance abuse and show attempts by the Veteran to receive drug and alcohol rehabilitation.  In May 1988, the Veteran denied a history of psychiatric issues with emphasis on suicidal and homicidal behavior.  In July 1988, the Veteran was diagnosed with psychoactive substance abuse disorder and alcohol abuse continuous.  The Veteran was diagnosed with human immunodeficiency virus (HIV) in September 2002 from intravenous (IV) drug use.  

In April 1993, Veteran was admitted to the Inpatient Unit of the Adult Chemical Dependency program for evaluation of possible chemical dependency.  At treatment, the Veteran stated that his in service diagnosis of paranoid personality "may or may not be true but at that particular time he was using speed, alcohol, and heroin, and that was part of the explanation for his behavior."  The Veteran also reported that he began "using pot at the age of 9 on a daily basis...until the present...started drinking alcohol around age 11 or 12...started shooting heroin and cocaine, speedballing it around the age of 17 to 18."  The evaluator noted the Veteran was growing increasingly depressed and had some suicidal thoughts and experienced shame and pain around being HIV positive.  The Veteran was formally diagnosed with Major Depressive Disorder (MDD), single episode, episodic suicidal ideation in May 1993.  He was also diagnosed with polysubstance dependency.  

In February 1995, the Veteran reported he was depressed and had been contemplating suicide for several months.  He cited his addictions and the loss of his wife and children as factors in causing his depression.  In July 1995, the Veteran was admitted for the first time for suicidal ideation.  The psychiatrist noted the Veteran had no psychiatric history but noted the Veteran did report previously seeing a psychiatrist on several occasions for drug and alcohol rehabilitation during his numerous and extended jail sentences.  The Veteran reiterated that he started using cocaine and heroin at the age of 17.  The Veteran was diagnosed with alcohol dependence, cocaine dependence, heroin dependence, cannabis dependence, and nicotine dependence on Axis I.  On Axis II, the Veteran was diagnosed with R/O anti-social personality disorder.  

In April 1996, the Veteran was diagnosed with affective disorders and substance addiction disorders.  The evaluator found the following disorders were absent: organic mental disorders; schizophrenic, paranoid and other psychotic disorders; mental retardation and autism; anxiety related disorders; somatoform disorder; and personality disorders.  The evaluator also found absent evidence of manic syndrome or bipolar syndrome, but noted the Veteran's depression was due his physical condition.  

The Veteran filed his initial claim for service connection for schizophrenia with paranoia in March 2003.  In August 2003, he was scheduled for a VA psychiatric examination for which he failed to report without good cause provided.

A January 2004 rating decision denied the Veteran service connection for schizophrenia with paranoia finding there was no clinical diagnosis of the condition.  

In late 2003, the Veteran moved to Wyoming with his fiancé at the time.  In June 2004, he was admitted to the Wyoming State Hospital, with depression and suicidal ideation due to feelings of isolation and loneliness as a result of the move to a rural area.  The Veteran had lived in mostly urban areas prior to Wyoming.  The Veteran also reported that he stopped using drugs approximately eight years prior, but had begun drinking again due to his issues with sleeping.  The Veteran was diagnosed with major depression, recurrent alcohol abuse, and r/o alcohol withdrawal.  In July 2004, the Veteran was diagnosed with mood disorder due to HIV and Acquired Immunodeficiency Syndrome (AIDS) with MDD symptoms; anxiety disorder due to general medical condition with agoraphobic symptoms r/o panic attacks; and history of heroin and cocaine abuse and dependence, in remission.  In August 2004, the Veteran was noted to not have bipolar symptoms.  In October 2004, the Veteran reported he had depression secondary to his HIV status and reiterated that he started using heroin, cocaine, and hash at age 17 and marijuana at age 7.  The Veteran was also noted to have had a history of MDD since 1990.  The Veteran was diagnosed with bipolar affective disorder and panic attacks in November 2004.  In May 2005, the Veteran was diagnosed with major depression, moderate, and recurrent alcohol dependence, in forced remission.  

The Veteran was admitted to Wyoming Behavioral Institute for five days in June 2006 for recurrent major depressive disorder with suicidal ideation, and a personality disorder not otherwise specified; for six days in December 2008 for recurrent severe major depressive disorder without psychotic features, polysubstance abuse and alcohol abuse in full-sustained remission, possible generalized anxiety disorder versus social anxiety disorder, and personality disorder not otherwise specified; for 12 days in January 2009 for the same diagnoses; for seven days in June 2009 for recurrent major depression refractory to medications, rule-out bipolar disorder/depressed, alcohol dependence, history of polysubstance abuse and dependence, and personality disorder not otherwise specified; and for an additional 16 days in July 2009 for recurrent severe major depression currently remitted, alcohol dependence in early sustained remission, and posttraumatic stress disorder.

The record also includes a March 2009 discharge summary from Wyoming State Hospital, where the Veteran was treated for six weeks for the diagnoses of recurrent moderate major depressive disorder, cannabis abuse, heroin abuse in full remission, cocaine abuse in full remission, methamphetamine abuse in full remission, and a personality disorder not otherwise specified.

The Veteran was admitted for VA treatment from July to October 2009 for alcohol dependence; mood disorder not otherwise specified; history of polysubstance dependence; schizoaffective disorder; and personality disorder not otherwise specified, cluster B, likely antisocial.  In an October 2009 VA treatment record, the Veteran's psychiatric diagnosis was listed as bipolar disorder.  In a December 2009 VA treatment record, it was listed as affective disorder/depression, and bipolar disorder; it was noted that the diagnoses did not include anxiety disorder, schizophrenia spectrum, psychosis (other than schizophrenia), adjustment disorder, alcohol abuse or dependence, drug abuse or dependence, or personality disorder.

The Veteran submitted an October 2009 Social Security Administration (SSA) decision indicating that he was entitled to receive monthly disability benefits beginning May 2009.  In an accompanying November 2009 statement, the Veteran stated that the decision was based on his mental illness.  

A December 2009 statement from Southwest Counseling Service in Wyoming indicated that there was no record for the Veteran between the requested dates of January 2002 through December 2003.

In a June 2011 VA treatment letter, the Veteran's treating psychiatrist stated that the Veteran is diagnosed with schizophrenia, paranoid type, and he reported having symptoms of schizophrenia that began when he was a cook on the U.S.S. Midway in 1975.  He reported that he had just come back from shore leave in Korea when the paranoia came out of nowhere, and he was hospitalized in the infirmary for several days.  The psychiatrist opined that it is conceivable that the Veteran's psychotic disorder had its beginnings in the military, or at least its prodrome.  

In addition, in his sworn testimony at the April 2011 Travel Board hearing, the Veteran testified that he had been receiving treatment off and on for 20 years.  His history included a diagnosis of bipolar disorder, major depression, and paranoid schizophrenia.  He testified that after service, he was an alcoholic and drug addict and was self-medicating for several years before seeking treatment in approximately 1990 at the Crisis Center in Uncasville, Connecticut.  He reported later seeking treatment at a non-VA clinic in Minneapolis although he could not remember its name.  He was later admitted by court order four times to the state hospital in Wyoming and then once to the Sheridan VA Medical Center.  He had a history of two suicide attempts, nightmares, trusting others, and being in crowds.  He testified that he took medications three times per day for his diagnosed mental disorder, and he had been in a VA mental health intensive case management program for a year and a half.  He testified that he had no history of mental disability before entering service.  He testified that he became paranoid one day while serving on the U.S.S. Midway as a cook and was taken to the infirmary, where he woke up three days later with no recollection of the three days.  He asserted that he was treated for approximately 14 days and then discharged from service shortly thereafter with a diagnosis of a paranoia personality disorder.  

The Veteran was provided with a VA examination in February 2013.  The examiner noted the Veteran was diagnosed with paranoid personality disorder while in service on April 25, 1976 but noted the Veteran's reports of using heroine at age 17 including IV as well as cannabis and alcohol.  The examiner found that the in service diagnosis was not valid considering the Veteran's drug use was not known and if the drug use had been known, the diagnosis of 292.11 Opioid-Induced Psychotic Disorder, with Delusion would have been made instead.  The examiner further noted that "[c]riteria B of paranoid personality disorder states this diagnosis does not occur during the course of another psychotic disorder.  One could easily argue that the diagnosis made on April 25, 1976, is wrong because [the Veteran's] paranoid state could easily be from use of alcohol and/or cannabis and/or heroine.  Any one of these substance could cause the substance induced psychotic disorder described by [the Veteran] that day."  The examiner found that "[u]ntil there is evidence that the [Veteran] has paranoia while off addictive substances, no other Axis I mental illness is diagnosable as Axis I non-addictive disorders in the DSM-IV have exclusion criteria that the symptoms cannot be due to the direct physiological effects of a substance."  The examiner noted that there was a lack of "evidence that psychiatry clinicians 1) had [the Veteran's] history of substance use or 2) considered substance induced disorders as the cause of [the Veteran's] symptoms at the time their Axis I diagnoses were entered in the chart.  [As a result, t]his negates all of the non-substance related Axis I diagnoses that have been attributed to this [Veteran] over time."  The examiner found that since the Veteran "continues to use cannabis and until he is off this, no Axis I diagnosis can be confirmed; and any disability that [the Veteran] has can be attributed to his cannabis use."  

The examiner found the Veteran's diagnosis of schizophrenia, paranoid type, to be invalid.  The examiner's rationale was that "[o]ne could argue that [the Veteran's] report of Ideas of Reference (IOR) are not that bizarre so that they would not diagnose schizophrenia, and his records do not report any IOR prior to this [diagnosis] date.  One would think if he had developed schizophrenia years ago, this primary symptom would have been there and have been pervasive.  [The Veteran] has some negative symptoms and in the absence of substance abuse might make a diagnosis of Schizophrenia, Undifferentiated Type, but not Paranoid Type since a flat affect excludes diagnosis of Paranoid Type.  It does not appear in the chart that this [Veteran's] delusions interfere in his life enough to make a diagnosis of schizophrenia, although not all clinicians would agree with this.  In the presence of continued drug use since a teen, a more likely diagnosis would be drug induced psychosis."  

The examiner concluded that "[t]here is almost a 100% probability, so it is as likely as not, that his disability as described on April 25, 1976, began during his military service.  However, if [the Veteran] gave accurate information in the past that he was using addictive substances including heroine by the age of 17, then the service did not cause the "psychotic like" symptoms, the drug use did.  Whether his borderline and/or antisocial traits were being exhibited before his drug use would be difficult to ascertain since [the Veteran] was using alcohol and marijuana starting in junior high school.  [The Veteran] did get paranoid as above while in the military.  That fact is known.  What is not clear is which history is accurate.  Did [the Veteran] begin using heroine at 17 or only after he was out of the Navy?  It seems his report today of having started at age 19 is difficult to accept as accurate." 

Upon review of the evidence, the Board finds that the criteria for service connection have not been met for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder.  

Here, it is clear that the Veteran had a psychiatric episode during service, as his service treatment records clearly document an episode in April 1976 in which the Veteran presented with complaints that several people were out to get him.  He was diagnosed with a paranoid personality and recommended for rapid administrative separation, which was accomplished less than months later.

The issue is whether the Veteran has a current acquired psychiatric disability and if so, whether this in service episode represents its onset.  As noted, one medical professional stated in June 2011 that it was conceivable that the Veteran's psychotic disorder had its beginnings in the military, at least its prodrome.  However, conceivable is synonymous with could and is considered too speculative to support a grant of service connection.  See Obert v. Brown, 5 Vet. App. 30, 33 (1993).   

The Board obtained a VA examination in 2013 which included an exhaustive review of the Veteran's psychiatric history.  The examiner ultimately concluded that it was impossible to provide an accurate psychiatric assessment of the Veteran on account of his history of drug and alcohol abuse.  

38 C.F.R. § 3.301 provides that direct service connection may be granted only when a disability or cause of death was incurred or aggravated in line of duty, and not the result of the veteran's own willful misconduct or, for claims filed, like this one, after October 31, 1990, the result of his abuse of alcohol or drugs.

The isolated and infrequent use of drugs by itself will not be considered willful misconduct; however, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct.  Where drugs are used to enjoy or experience their effects and the effects result proximately and immediately in disability or death, such disability or death will be considered the result of the person's willful misconduct.

Here, the examiner in 2013, noted that the Veteran had a long history of drug abuse that clearly predated the Veteran's military service.  The Veteran's representative has argued that the service treatment records do not show any use of heroin during active military service, and contains evidence that establishes the first occurrence of psychiatric symptoms occurred while the Veteran was in active military service.  The representative added that the record did not contain clear and unmistakable evidence demonstrating heroin use during active service and the first symptoms of psychiatric symptoms are noted to have begun during active military service, and therefore he believes that service connection for a psychiatric condition is warranted.

The representative's argument fails on several fronts.  First, while he contends that the Veteran was first diagnosed with a psychiatric disorder in service, the diagnosis that was rendered in April 1976 was paranoid personality, and service connection for a personality disorder has already been denied.  Second, while the service treatment records do not specifically discuss drug use in service, the Veteran has consistently reported using alcohol in his pre-teen years, and using serious drugs such as speed, heroin and cocaine prior to entering service.  Of note, these reports were made in conjunction with seeking treatment (that is, at a time when the Veteran would be expected to answer truthfully in order to receive the best care), and such admission is found to be highly probative evidence of drug use prior to service.  See April 1993 admission to the Inpatient Unit of the Adult Chemical Dependency program for evaluation of possible chemical dependency, and July 1995 admission for suicidal ideation.

Even were the Veteran presumed to be sound with regard to psychiatric illness, the fact remains that he would still need to show that a current psychiatric disability either began during or was otherwise caused by his military service.  See Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (holding that the presumption of soundness applies only when a disease or injury manifests in service which was not noted on entry, and a question arises as to whether it preexisted service).  As the Court stated in Gilbert: "The presumption of soundness . . . does not relieve the veteran of the obligation to show the presence of a current disability and to demonstrate a nexus between that disability and the in-service injury or disease or aggravation thereof."  Id.  In other words, even if the presumption of soundness is not rebutted, the current disability and nexus elements of service connection must still be satisfied in order to establish entitlement to service connection benefits.

Here, the only medical statement linking the Veteran's current psychiatric to his military service was inherently speculative.  The Board obtained a medical opinion, but ultimately the examiner did not find evidence to support the conclusion that an acquired psychiatric disability began during the Veteran's service that was not the result of substance abuse.  This opinion is grounded in the evidence of record, which as noted clearly shows a history of drug and alcohol abuse that pre-dated service.

This opinion was well-reasoned and ultimately concluded that until the Veteran broke free of his substance abuse, it was not possible to diagnose an acquired psychiatric disability or relate it to service.

This opinion is felt to be the most probative evidence, as there is no medical evidence showing treatment for any psychiatric problems for a number of years after service.  While the Veteran has reported self-medicating during that time, the VA examiner clearly associated the Veteran's psychiatric problems with such drug use, thereby bringing 38 C.F.R. § 3.301 into play.

As a lay person, the Veteran is competent to report what comes to him through his senses, but he lacks the medical training and expertise to provide a complex medical opinion diagnosing or providing the etiology of a psychiatric disorder.  See Layno v. Brown, 6 Vet. App. 465 (1994), Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  In Jandreau, the Federal Circuit specifically determined that a lay person is not considered competent to testify when the issue was medically complex, as with cancer.  Therefore, while the Veteran disagrees with the conclusion that his psychiatric disorder neither began during, nor was otherwise caused by, his military service, he is not considered competent (meaning medical qualified) to address the etiology of it.  As such, his opinion is insufficient to provide the requisite nexus. 

Accordingly the Veteran's claim is denied. 


ORDER

Service connection for an acquired psychiatric disability, to include bipolar disorder and major depressive disorder, is denied.

Service connection for schizophrenia with paranoia is denied.

____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


